DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/5/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11, 210, 642 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance in Re Claim 1: Schinitt is cited because  it is pertinent to applicant’s disclosure. Schinitt discloses  checking for duplicate transactions  using sophisticated algorithms that detect and eliminate duplicates at the source. However none of the cited prior art of record, discloses, teach or fairly suggest at least wherein the first user record data is encoded in a first format and the second user record data is encoded in a second format;  retrieve a first source data category value and a second source data category value from the first source data; retrieve a first source data category value and a second source data category value from the second source data; compare the first source data category value from the first source data to the first source data category value from the second source data; compare the second source data category value from the first source data to the second source data category value from the second source data; and generate for display a single credit card record in a list of aggregated credit card records of the user based on the first user record data and the second user record data, wherein the single credit card record corresponds to one of the first source data and the second source data in response to determining that the respective first source data category values correspond and the respective second source data category values correspond; generate for display two credit card records in the list of aggregated credit card records of the user based on the first user record data and the second user record data, respectively in response to determining that the respective first source data category values do not correspond and the respective second source data category values do not correspond; and generate for display a user query to resolve a conflict between the first source data and the second source data in response to determining that the respective first source data category values correspond and the respective second source data category values do not correspond, wherein the list of aggregated credit card records is updated based on a user response to the user query; Page 26 154054272.1PATENT Attorney Docket No.: 144310-8525.US01; P05916 receive a first user input responding to the user query; and update a list of aggregated credit card records is updated based on the first user input. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.

The following is an examiner’s statement of reasons for allowance in Re Claim 2.  Schinitt is cited because  it is pertinent to applicant’s disclosure. Schinitt discloses  checking for duplicate transactions  using sophisticated algorithms that detect and eliminate duplicates at the source. However none of the cited prior art of record, discloses, teach or fairly suggest at least wherein the first user record data is encoded in a first format and the second user record data is encoded in a second format; extracting first source data and second source data from the first user record data and the second user record data, respectively; retrieving a first source data category value and a second source data category value from the first source data; retrieving a first source data category value and a second source data category value from the second source data; comparing the first source data category value from the first source data to the first source data category value from the second source data; comparing the second source data category value from the first source data to the second source data category value from the second source data; and in response to determining that the respective first source data category values correspond and the respective second source data category values do not correspond, generating for display a user query to resolve a conflict between the first source data and the second source data; receiving a first user input responding to the user query; and updating a list of aggregated credit card records is updated based on the first user input. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in Re Claim 2.  Schinitt is cited because  it is pertinent to applicant’s disclosure. Schinitt discloses  checking for duplicate transactions  using sophisticated algorithms that detect and eliminate duplicates at the source. However none of the cited prior art of record, discloses, teach or fairly suggest at least wherein the first user record data is encoded in a first format and the second user record data is encoded in a second format; extracting first source data and second source data from the first user record data and the second user record data, respectively; retrieving a first source data category value and a second source data category value from the first source data; retrieving a first source data category value and a second source data category value from the second source data; comparing the first source data category value from the first source data to the first source data category value from the second source data; comparing the second source data category value from the first source data to the second source data category value from the second source data; and in response to determining that the respective first source data category values correspond and the respective second source data category values do not correspond, generating for display a user query to resolve a conflict between the first source data and the second source data; receiving a first user input responding to the user query; and Page 29 154054272.1PATENT Attorney Docket No.: 144310-8525.US01; P05916 updating a list of aggregated credit card records is updated based the first user input. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887